Citation Nr: 0711118	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to May 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in November 2006 when 
it was remanded to afford the veteran a Travel Board hearing.  
A Travel Board hearing was scheduled for February 14, 2007, 
and the veteran failed to appear.  The veteran did not file a 
motion for a new hearing date within 15 days following the 
hearing date.  Accordingly, the case will be processed as 
though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2006). 


FINDINGS OF FACT

1.  Hypertension was not present in service or manifested 
within one year thereafter, and is not otherwise related to 
service. 

2.  Pes planus is currently manifested by pain and a slight 
bow of the Achilles tendons.   

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and service incurrence of hypertension may not be 
presumed.   38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

2.  The criteria for an initial evaluation in excess of 10 
percent for pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  A VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

The file shows that through correspondence dated in March 
2003, April 2005, June 2005, and March 2006, the copies of 
the rating decisions furnished in May 2003, January 2004and , 
August 2005, the statements of the case dated in January 2004 
and December 2005, and supplemental statements of the case 
dated in December 2004, December 2005 and May 2006, the 
veteran has been fully notified of the information and 
evidence needed to substantiate his claims, and his and VA's 
responsibilities for providing evidence.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The aforementioned correspondence 
advised the veteran to provide VA any evidence in his 
possession that pertained to his claim. 

It is noted that the original rating decisions on appeal are 
dated in May 2003 and August 2005.  Notice fully complying 
with the provisions of the VCAA was provided to the veteran 
following these rating decisions.  Nonetheless, any possible 
prejudice due to the timing of adequate notice was cured by 
subsequent readjudication of the issues on appeal in a May 
2006 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all of the veteran's VA medical records, and 
service medical records.  The veteran has not requested VA's 
assistance in obtaining any privately held records.  The 
veteran has not requested VA's assistance in obtaining any 
other evidence.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The veteran has been afforded a medical 
examination from VA physicians to address his claim for an 
increased evaluation of bilateral pes planus.  There is no 
indication that the veteran incurred hypertension in service; 
thus, a medical examination is not necessary with respect to 
this claim.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Dingess/Hartman, at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In a March 2006 letter, the veteran was provided adequate 
notice regarding a disability rating and effective date for 
the award of benefits, albeit subsequent to the rating 
decisions on appeal.  Despite the untimely notice provided to 
the veteran on these latter two elements, the Board finds 
that this constitutes harmless error because any deficiency 
with respect to the timing of this notice has been cured by 
subsequent readjudication of the issues on appeal in a May 
2006 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, in view 
of the decisions made by the Board herein, any issues 
regarding defective notice of downstream issues are rendered 
moot.

Analysis

Hypertension

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Where a veteran served continuously for 90 days or more  
during a period of war or during peacetime service after  
December 31, 1946, service connection may also be allowed on  
a presumptive basis for certain disabilities, including 
hypertension, if the  disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R.  §§ 3.307, 3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990). 

Although the veteran is currently diagnosed as having 
hypertension, service connection is not established.  He 
avers that he was treated for hypertension while still on 
active duty. The earliest indication of hypertension, 
however, appears in a VA medical center record dated in 
January 2002, nearly two decades post service.  Treatment 
records from VA continue a diagnosis of hypertension.  There 
is, however, no discussion appearing anywhere in the record 
regarding the etiology of the veteran's hypertension and 
there are no notations of complaints or treatment of 
hypertension in the veteran's service medical records.  His 
service discharge examination dated in April 1982 revealed a 
normal vascular system and blood pressure readings were 
within normal limits.  Accordingly, because the first 
manifestation of  hypertension appears well over one year 
following the veteran's discharge from service and none of 
the evidence indicates in-service incurrence of hypertension 
or otherwise links the veteran's hypertension to service, the 
preponderance of the  evidence is against the claim and it 
must be denied.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.309 (2006).

Pes Planus

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).   
38 C.F.R. Part 4 (2006).  The percentage ratings contained in  
the Rating Schedule represent, as far as can be practicably  
determined, the average impairment in earning capacity  
resulting from diseases and injuries incurred or aggravated  
during military service and their residual conditions in  
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  The evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2006).
The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v.  
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App.  
225 (1993).

This appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection for the following claims.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board, however, concludes that the 
disability picture for each condition on appeal has not 
significantly changed and that a uniform rating is warranted 
as discussed below. 

Under Diagnostic Code 5276, pes planus warrants a 10 percent 
evaluation when moderate; weight-bearing line over or medial 
to great toe, inward bowing of 
the tendo Achilles, pain on manipulation and use of the feet, 
bilateral or unilateral. A 30 percent evaluation may be 
assigned for severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.  A maximum 50 percent evaluation 
may be assigned for pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. Part 
4, Code 5276 (2006). 

In April 2003 the veteran was afforded a VA medical 
examination in furtherance of substantiating his claim.  At 
that time the veteran complained of pain, stiffness, 
swelling, weakness, fatigue, lack of endurance and 
instability of the feet.  He reported moderate relief from 
hot water soaks and Epsom salts and denied flare-ups.  He did 
not use any sort of assistive device to ambulate, but 
reported wearing shoe inserts.  

Physical examination revealed that the veteran's shoes were 
wearing well and evenly.  Visual inspection of the feet 
revealed them to be equal in size and consistency.  There was 
no evidence of muscle atrophy, muscle rigidity, muscle spasm 
or muscle wasting.  With the veteran standing, the height of 
the pedal arches had fallen flat and the Achilles tendons 
were slightly bowed to the midline of both left and right 
feet.  The feet were separated by about 4 inches.  The height 
of the medial longitudinal arch was flatted and resumed 
normal shape when the veteran sat and removed weight from his 
feet.  The veteran had fair strength of the anterior leg 
muscles and palpation of the feet revealed tenderness in the 
arches of the feet.  The examiner diagnosed bilateral pes 
planus.

In July 2004 the veteran was once again seen at the VA 
medical center for examination of his feet.  At that time the 
veteran reported experiencing a constant dull intense ache of 
the plantar aspect of both feet, with increased pain and 
stiffness upon arising in the morning, which improved to some 
degree with activity after 20 to 30 minutes.  He reported 
that he would continue to experience pain with standing and 
walking for prolonged periods.  The veteran stated that his 
condition impaired his ability to secure and maintain 
employment and participate in many social activities.  

Physical examination revealed that the feet and ankles were 
essentially symmetrical with no evidence of swelling or 
inflammation.  There was no evidence of instability, locking, 
loss of mobility or function.  The veteran was able to rise 
on heels and toes, walk heel-to-toe and stand on one foot 
with some evidence of discomfort.  There was no evidence of 
pain on motion.  There was pain, however, along the plantar 
aspect of both feet on palpation and percussion.  There was 
mild bilateral pes planus.  There was no evidence of 
additional limitation of motion by pain, fatigue, weakness or 
lack of endurance following repetitive movement.  There were 
no callosities or abnormal shoe wear.  There was no hammer 
toe, high arch, claw foot or other deformity.  There was no 
malalignment with weight bearing and non-weight bearing.  
There was no significant valgus deformity or forefoot/mid-
foot malalignment.  There was no evidence of significant 
hallux valgus.  The examiner ultimately diagnosed mild 
bilateral pes planus. 

In October 2005 the veteran was last seen for examination of 
his feet.  At that time the veteran noted pain as 8/10 with 
weakness, stiffness, swelling, heat, redness and lack of 
endurance during rest and with standing and walking.  The 
veteran as noted flares of pain as 10/10 with prolonged 
standing or walking 1 to 2 times per week that lasted about 
one half of a day with relief from medication.  No additional 
limitation of motion or functional impairment was noted as 
the result of these flare-ups.  The veteran did not use an 
assistive device, but did report using shoe inserts, which 
helped.  He reported normal daily activity and no effect on 
his occupation.  

Physical examination revealed full range of motion of the 
ankles and toes.  Pain with plantar flexion was noted at 20 
degrees, but there was no change in motion upon repeated and 
resisted testing of the ankles.  The veteran's gait was slow 
and halting and the veteran went from foot to foot while 
standing.  There was no abnormal shoe wear or deformity 
noted.  The veteran had a normal posture and no difficulty 
with squatting and rising on toes and heels.  There was no 
evidence of hammertoes, high arch, claw foot or other 
deformity.  Weight bearing alignment of the Achilles tendon 
was midline and without tenderness.  There was no evidence of 
valgus deformity, forefoot/mid-foot malalignment or halux 
valgus.  The examiner ultimately diagnosed bilateral pes 
planus.  

An evaluation in excess of 10 percent for the veteran's 
bilateral pes planus is not warranted under the 
circumstances.  As revealed by the above-outlined VA 
examinations, the veteran's bilateral pes planus is 
manifested primarily by pain.  Although the veteran's 
bilateral pes planus was subject to pain on palpation and he 
reported swelling of the feet, there is no clinical evidence 
of marked deformity of the feet, swelling or callosities.  
Moreover, there is no evidence of pronation or extreme 
tenderness of the plantar surfaces of the feet, inward 
displacement or severe spasm of the Achilles tendon.  
Although the veteran's Achilles tendons might be slightly 
bowed to the midline, there is no evidence of spasm on 
manipulation and the veteran receives relief from wearing 
shoe inserts.  It is readily apparent that pes planus is 
primarily manifested by pain on use of the feet, with a 
slight bow of the Achilles tendons that does not equate with 
a finding of severe pes planus or marked deformity.  This is 
true throughout the period of time during which his claim has 
been pending.  Accordingly, the veteran is not entitled to an 
evaluation in excess of 10 percent.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.27, 4.71a, Code 5276. The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


